DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 3 line 30-31 "allows provides" should be "provides".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghaleb (WO 2018/049485 A1) as referenced on the IDS filed 13 November 2020.
Regarding independent claim 1, Ghaleb teaches a method of imaging a construction plan onto a walkable area, the method comprises the steps of: ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio.") (A) providing a plurality of imaging devices ([8] "There is provided herein a floorplan visualisation system which, within a visualisation studio, comprises a matrix of ceiling mounted edge blended overlapping projectors projecting onto a floor surface of the visualisation studio. "), a video processing unit (Fig. 1 #12 "Video Interface" that is connected to the projector matrix #22), and a 5personal computing (PC) device ([8] "The controller computer comprises a user interface and a video output operably coupled to the projectors for controlling the video projected from such."), wherein the plurality of imaging devices is associated with a walkable area ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio."); (B) prompting to designate a desired construction plan with the PC device ([8] "Furthermore, controller computer is utilised to load the floorplan data."); (C) relaying the desired construction plan from the PC device to the video processing unit, if the desired construction plan is designated with the PC 10device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); (D) partitioning the desired construction plan into a plurality of plan portions with the video processing unit; (E) assigning each plan portion to a corresponding imaging device with the video processing unit, wherein the corresponding imaging device is from 15the plurality of imaging devices; and (F) simultaneously outputting each plan portion as a single image on the walkable area with the corresponding imaging device (([70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23.")).
Regarding claim 6, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): providing the plurality of imaging devices as a plurality of projectors ([70] “Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided.”); relaying each plan portion from the video processing unit to the corresponding imaging device after step (E) ([18] "[…]  outputting the plurality of display segments to respective projectors, […]"); and projecting each plan portion onto the walkable area with the corresponding imaging device during step (F) ([70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23.").
Regarding claim 7, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 6 (See above.), wherein each projector is mounted onto at least one elevation mount, and wherein each projector is positioned offset from the walkable area by the elevation mount ([17] "a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualisation studio;" and Fig. 2 #23, The projectors are mounted in an elevated position by the ceiling mounts and are projecting down onto the walkable area.), and wherein each projector is oriented towards the walkable area by the elevation mount ([17] "a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualisation studio;" and Fig. 2 #23, The projectors are mounted in an elevated position by the ceiling mounts and are projecting down onto the walkable area.).
Regarding claim 8, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): scaling the desired construction plan to a life-size rendition with the video processing unit during step (D) ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale."); and outputting the life-size rendition as the single image of the desired construction plan on the walkable area with the plurality of imaging devices during step (F) ([10] "The controller computer is configured for adjusting the scale such that the displayed floor plan is to a real world scale. As such, users, such as prospective buyers and the like may walk around the displayed floor plan which, on account of being displayed at a real world scale, allows the user to more accurately gauge the feel and therefore appropriateness of the proposed layout within the visualisation studio.").
Regarding claim 9, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): prompting to enter a pan and/or zoom adjustment for the single image with the PC device after step (F) ( [11] "The controller computer may adjust the scale of the floorplan representative data accordingly for accuracy. For example, the user may utilise a user interface to make adjustments to the scale and, in embodiments, the controller computer may display a scale overlay that may be referenced when making such adjustment." [75] " In one embodiment, the configuration module 16 is configured for allowing the user adjustment of the scaling of the projected floorplan 26." Making adjustments to the scale is zoom adjustment. The computer controller including a user interface is a PC device. Under broadest reasonable interpretation, "pan and/or zoom adjustment" is interpreted as at least one of three embodiments,  1. pan adjustment, 2. zoom adjustment, or 3. pan adjustment AND zoom adjustment.  Ghaleb teaches entering zoom adjustment with the PC device and teaches applying a zoom AND pan with the PC device.); and applying the pan and/or zoom adjustment to the single image with the plurality of imaging devices, if the pan and/or zoom adjustment is entered by the PC device ([84] " For example, should the real world scale of the floorplan 26 exceed the available surface area of the projection surface 25, the display module 30 may be configured for panning the floorplan 26 as the user moves about the projection surface 25" [78] "For example, the user interface 34 may display a scale adjustment control, such as a slider control, which the user may utilise to issue scale up and scale down adjustments wherein the scaling module 15 makes the necessary adjustments.").

Regarding claim 10, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): providing a plurality of physical mockup objects, wherein the single image includes a plurality of image sections ([10] "Additionally, real size physical objects, such as chairs, tables and other furniture and appliances may be placed on the floor surface for visual inspection thereof. "); and placing each physical mockup object onto a desired image section after step (F), wherein the desired image section is from the plurality of image sections ( [96] "In embodiments, partitions, barriers and false walls may be used to help the user visualise the depth of enclosed spaces. Such partitions may be aligned with the projected boundaries of the projected floor plans 26.").
Regarding claim 11, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): providing a plurality of plan overlays, wherein the single image includes a plurality of image sections ([26] "The controller computer may comprise a database of overlays and wherein, in use, the controller computer may be configured for receiving a selection of an overlay from the overlays via the user interface and augmenting a region of the floor plan representation utilising the selected overlay."); prompting to select at least one desired overlay with the PC device after step (F), wherein the desired overlay is from the plurality of plan overlays ([80] "In other embodiments, the configuration module 16 may allow the user to configure other aspects of the projected floorplan 26, such as colouring and the like."); relaying the desired overlay from the PC device to the video processing unit, if the desired overlay is selected from the plurality of plan overlays with the PC device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); partitioning the desired overlay into a plurality of overlay portions with the video processing unit; assigning each overlay portion to a corresponding image section with the video processing unit, wherein the corresponding image section is from the plurality of image sections; and graphically applying each overlay portion onto the corresponding image section with the plurality of imaging devices ([70] "As can be seen, the computer modules 8 may further comprise a segmentation module 14 for segmenting the floorplan 26 across the various projectors 23. Specifically, in the embodiment shown in figure 2, a projector matrix 22 of six projectors 23 may be provided. In this regard, the segmentation module 14 may segment of the floorplan 26 into six corresponding segments for respective display by the six projectors 23." [25] "The controller computer may be configured for augmenting regions of the floor plan representation with at least one of a texture and colour overlay.").
Regarding claim 12, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of (See above.): prompting to enter at least one image edit for the single image with the PC device after step (F) ([101] "In further embodiments, utilising similar gestures, the user may modify the displayed floor plan representation data utilising cut, move and place gestures."); relaying the image edit from the PC device, through the video processing unit, and to the plurality of imaging devices, if the image edit is entered with the PC device ([69] "Specifically, the display module 13 converts the floorplan data 3 into an appropriate format for output via the video interface 12 for display by the projector matrix 22. "); and graphically applying the image edit to the single image with the plurality of imaging devices ([101] "As a result of such an editing process, the controller 19 may output modified floor plan representation data which may be utilised as a basis for amendments.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaleb in view of Blum et al. (US 2004/0119602 A1).
Regarding claim 2, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of: (See above.) and relaying each plan portion from the video processing unit to the receiver card of the corresponding imaging device after step (E) ([18] "[…]  outputting the plurality of display segments to respective projectors, […]"). 
Ghaleb does not explicitly teach providing the plurality of imaging devices as a plurality of light-emitting diode (LED) cabinets, wherein each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver, and wherein the plurality of LED modules is coincident with the walkable area, 25and displaying each plan portion with the plurality of LED modules of the corresponding imaging device during step (F).
Blum does teach providing the plurality of imaging devices as a plurality of light-emitting diode (LED) cabinets, wherein each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver, and wherein the plurality of LED modules is coincident with the walkable area ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), 25and displaying each plan portion with the plurality of LED modules of the corresponding imaging device during step (F) ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]" and Fig. 6A The four panels are displaying a single image.).
Ghaleb and Blum are analogous because they are from the “same field of endeavor” image displays.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Ghaleb and Blum before him or her, to modify Ghaleb to include LED displays as taught by Blum.
The suggestion/motivation for doing so would have been Blum [0020] “The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content.”
Regarding claim 3, Ghaleb in view of Blum teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 2 comprises the steps of: (See above.).
Ghaleb does not explicitly teach providing the plurality of LED cabinets as a display assembly, wherein the display assembly includes a top assembly face and a bottom assembly face, and 5wherein the plurality of LED modules for each LED cabinet is positioned adjacent to the top assembly face, and wherein a plurality of leveling trusses is mounted across the bottom assembly face; and plumbing the display assembly with the plurality of leveling trusses.
Blum does teach providing the plurality of LED cabinets as a display assembly (0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), wherein the display assembly includes a top assembly face and a bottom assembly face (Fig. 3 # 310, 320, 325, and 330 The displays are on the top of the assembly and the opposite side is the bottom.), and 5wherein the plurality of LED modules for each LED cabinet is positioned adjacent to the top assembly face (Fig. 3 # 310, 320, 325, and 330 The displays are on the top face.), and wherein a plurality of leveling trusses is mounted across the bottom assembly face; and plumbing the display assembly with the plurality of leveling trusses ([0097] "As can be seen in FIG. 19D, embodiments of the invention may further comprise a riser 1960 to raise the electronic display device 1925 to a desired level, and further for providing support, together with the track 1915, for the protective covering 1935.").
Ghaleb and Blum are analogous because they are from the “same field of endeavor” image displays.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Ghaleb and Blum before him or her, to modify Ghaleb to include LED displays as taught by Blum.
The suggestion/motivation for doing so would have been Blum [0020] “The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content.”
Regarding claim 4, Ghaleb teaches the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of: (See above.) and relaying each plan portion from the video processing unit to the receiver card of the corresponding imaging device after step (E) ([18] "[…]  outputting the plurality of display segments to respective projectors, […]"). 
Ghaleb does not explicitly teach providing the plurality of imaging devices as a plurality of liquid crystal display (LCD) devices, wherein each of the plurality of LCD devices comprises a plurality of LCD modules and a receiver, and wherein the plurality of LCD modules is coincident with the walkable area, 25and displaying each plan portion with the plurality of LCD modules of the corresponding imaging device during step (F).
Blum does teach providing the plurality of imaging devices as a plurality of liquid crystal display (LCD) devices, wherein each of the plurality of LCD devices comprises a plurality of LCD modules and a receiver, and wherein the plurality of LCD modules is coincident with the walkable area ([0015] "Embodiments of the present invention relate to a floor display system." [0025] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), 25and displaying each plan portion with the plurality of LCD modules of the corresponding imaging device during step (F) ([0025] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]" and Fig. 6A The four panels are displaying a single image.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghaleb in view of Blum, further in view of Edison Displays “6.67mm Surface Mount Diode (SMD)”.
Regarding claim 5, Ghaleb teaches  the method of imaging a construction plan onto a walkable area, the method as claimed in claim 1 comprises the steps of: (See above.) and relaying each plan portion from the video processing unit to the receiver card of the corresponding imaging device after step (E) ([18] "[…]  outputting the plurality of display segments to respective projectors, […]"). 
Ghaleb does not explicitly teach providing the plurality of imaging devices as a plurality of surface mounted diode (SMD) devices, wherein each of the plurality of SMD devices comprises a plurality of SMD modules and a receiver, and wherein the plurality of SMD modules is coincident with the walkable area; and displaying each plan portion with the plurality of SMD modules of the corresponding imaging device during step (F).
Blum does teach providing the plurality of imaging devices as a plurality of light-emitting diode (LED) cabinets, wherein each of the plurality of LED cabinets comprises a plurality of LED modules and a receiver, and wherein the plurality of LED modules is coincident with the walkable area ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]"), 25and displaying each plan portion with the plurality of LED modules of the corresponding imaging device during step (F) ([0019] "Embodiments of the present invention relate to a floor display system." [0031] "Display technologies that may be utilized in embodiments of the present invention, in addition to those described earlier, include: liquid crystal displays (LCDs), light-emitting diodes (LEDs), [...]" and Fig. 6A The four panels are displaying a single image.).
Ghaleb and Blum are analogous because they are from the “same field of endeavor” image displays.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Ghaleb and Blum before him or her, to modify Ghaleb to include LED displays as taught by Blum.
The suggestion/motivation for doing so would have been Blum [0020] “The floor display system may be arranged in a public place, such as a commercial establishment or other public building, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content.”
	Blum does not explicitly teach the diodes on the diodes on the LED modules are surface mounted diodes (SMD).
	Edison Displays does teach the diodes on the diodes on the LED modules are surface mounted diodes (SMD) ([Title] “6.67mm Surface Mount Diode (SMD)” ¶ 1 “A full color Indoor/Outdoor 6.67mm LED Sign, is a video capable display that can be a representative landmark for your business.”  The LED display is contains surface mounted diodes.).
Ghaleb and Edison Displays are analogous because they are from the “same field of endeavor” image displays.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Ghaleb and Edison Displays before him or her, to modify Ghaleb to include surface mounted diodes as taught by Edison Displays.
The suggestion/motivation for doing so would have been Edison Displays [Features and Benefits] “Tremendous color depth available (265 million colors in total). Bright and clear imagery day and night (light intensity levels automatically adjust to compensate for the changing position of the sun). Viewing angle of 120° x 120° . LED Lifespan of 50,000 hours.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148